WalKee, J.,
after stating the facts. This ease was before us at the last term and is reported in 134 N. C., 287. We then ordered a new trial upon the ground of the admission of incompetent testimony, but at the same time it was distinctly intimated that there was evidence to sustain a finding for the plaintiff upon the issues in the case. Upon proof substantially the same as that at the former hearing the plaintiff was nonsuited at the last trial. Whether this action of the Court proceeded upon the assumption that there was no evidence of the trust, or that the evidence was not clear, strong and convincing, or that there was no evidence of any fact dehors the deed inconsistent with the idea of an absolute purchase by Stewart, we know not. If either of the last two propositions was the one upon which the decision rested, there was clearly error in the ruling. It is not for the Judge to pass upon the intensity of the proof." That is a matter which lies solely within the province of the jury. The verdict may be set aside by the Court, if found to be against the weight of the evidence, but the right of the plaintiff to have it submitted to the jury cannot be denied or abridged, provided there is some evidence tending to establish the plaintiff’s contention. The jury should be instructed, to be sure, that tiie evidence must be clear and satisfactory in cases to which that principle applies, but it is for them to say whether the evidence is of that convincing character. Berry v. Hall, *431105 N. C., 154; Lehew v. Hewett, 130 N. C., 22. The Judge is positively forbidden by our statute “to give an opinion whether a fact is fully or sufficiently proved, such matter being the true office and province of the jury.” The Code, sec. 413. lie must not decide upon the weight of the evidence, as he is not a trier of facts but an expounder of the law. We doubt if the rule of the Court of Equity as to the intensity of the proof, which was adopted by the chancellors for their own guidance when they passed upon both the facts and the law, had been distinctly held by this Court to be applicable to cases of trusts since the ruling in Shelton v. Shelton, 58 N. C., 292, until McNair v. Pope, 100 N. C., 404, and Hamilton v. Buchanan, 112 N. C., 463, and finally Kelly v. McNeill, 118 N. C., 349, were decided, in the last of which cases the question was directly involved. Expressions had fallen from the judges in several cases which indicated a drift of sentiment towards the adoption of the rule, but no ruling had been made in any case, which we now recall, presenting the precise point for decision. The Court evidently intended to hold in Shelton v. Shelton, supra, and in Shields v. Whitaker, 82 N. C., 516, that the rule did not apply to the proof of trusts, as the deed is in noway altered or contradicted by the trust, “which is merely an incident attached to it in equity, as affecting the conscience of the party who holds the legal title” — in that respect differing from a condition which must be added to and constitute a part of the deed because it affects the legal estate, which may be defeated by the performance of the condition, as, in the case of a mortgage, by the payment of the money. 'The rule as to the intensity of proof is such a just and reasonable one, and the distinction made in Shelton v. Shelton appears to us to be so artificial and shadowy that we are not disposed to review and reverse the decision in Kelly v. McNeill, in which the rule is held to apply to such cases, or to controvert what has been *432said in other decisions to tbe same effect. Tbe deed itself, wliicb is absolute in form, raises a strong presumption against tbe existence of a trust, which should be overcome by a greater weight of evidence than a mere preponderance. Kelly v. Bryan, 41 N. C., at p. 286. He who must take tbe burden of establishing tbe trust cannot succeed except upon evidence which is clear and of the most persuasive character. Bispham Eq. (6 Ed.), sec. 83. The security of titles requires the adoption of the rule, while it cannot be said to impose any hardship upon him who alleges the existence of the trust, but who by his own inadvertence, if not by his negligence, has failed, when he had the opportunity, to have it plainly declared in the deed or in some written memorandum so as to be able to furnish indisputable evidence of it.
Whether it is necessary for the plaintiff in a case like this to produce evidence of facts and circumstances dehors the deed inconsistent with the claim by the defendant of an absolute purchase for himself we need not decide (Shelton v. Shelton and Shields v. Whitaker, supra), as we are of the opinion there is proof of such a “fact or circumstance dehors” the deed in this case.
In the first place the plaintiff positively alleges, in the third section of his complaint, that the defendant had agreed to buy the land from Humphrey and to hold the title in trust for the plaintiff, with the understanding and agreement that he would convey it to him when he paid the stipulated amount. This allegation of a matter which was bound to be within the defendant’s personal knowledge was not met by a square denial based upon that knowledge, as it should have been, but by a denial on information and belief. This was not a sufficient answer in law, as we adjudged at last term, nor was it a denial in fact. It was, to say the least, not responsive. When a party is charged with knowledge of a fact alleged in a pleading against him he should meet the *433allegation with frankness and candor, and any evasion in bis answer to it may be taken as in tbe nature of an admission, or at least as evidence, of its truth. Tbe rulefin equity is that if tbe defendant answers at all, be must answer fully all tbe material statements and charges of tbe bill and be must speak directly, without evasion, and not by way of implied denial or negative pregnant. A literal answer will not do, be is required to traverse the substance of each charge positively and with certainty. “Particular precise charges must be answered particularly, not in a general manner. When tbe facts are within the defendant’s knowledge be must answer positively and not as to his information and belief.” 1 Enc. Pl. & Pr., 876. A very clear exposition of the rules of pleading in equity relating to this subject will be found at tbe page of tbe book just cited. Tested by tbe said rules— and they are substantially tbe same as those prescribed by our Code — tbe first answer of tbe defendant was not only technically insufficient, but it was competent evidence in favor of tbe plaintiff and against defendant, as being in the nature of a confession, and should have been admitted by tbe Court. Tbe ruling by which it was excluded was. therefore erroneous. Tbe plaintiff was not required to introduce tbe defendant’s second answer in order to avail himself of tbe first as evidence. We know of no law imposing such a condition. Tbe first answer is, therefore, one fact dehors the deed tending to corroborate tbe plaintiff’s version of tbe transaction. Cobb v. Edwards, 117 N. C., 252; Shields v. Whitaher, 82 N. C., at p. 522. To what extent it actually supports it, is a question solely for tbe jury to determine.
In tbe second place, the answer of the defendant to the plaintiff’s inquiry about complying with their agreement, as stated by tbe plaintiff, was a tacit admission of tbe agreement, for while be refused to convey at tbe price named by the plaintiff as the one agreed upon, be did not deny tbe *434agreement, and again, when asked if be intended to “fly from tbe agreement,” be replied: “Ton know I cannot' afford to sell it for that money when I can get a good deal more for it.” If there was not any agreement with tbe plaintiff to bold tbe title in trust for him, that was tbe time to deny itj explicitly. But be did not do so. Can it be said that this is not a fact or circumstance dehors tbe deed sufficient to be considered by tbe jury? Is not a virtual admission, either in a formal pleading or in pcds, just as strong corroboration for tbe purpose of testing its sufficiency as a fact dehors tbe deed, as tbe possession of tbe premises by tbe alleged cestui que trust, or as any other fact which has been adjudged to come within tbe rule? We think it is. Cobb v. Edwards, 117 N. C., at p. 250.
Having disposed of these preliminary matters, it remains for us to decide, as we clearly intended to do before, whether tbe plaintiff has offered evidence of a parol trust or any kind of trust which be can successfully invoke tbe aid of tbe Court to enforce. It is our opinion that be has done so, and that tbe evidence should be submitted to tbe jury if it is substantially tbe same at tbe next trial as it was at tbe last two bad in tbe Court below.
A mere parol agreement to convey land to another raises no trust in tbe latter’s favor and comes within tbe provisions of tbe statute of frauds. Campbell v. Campbell, 55 N. C., 364. Our case is not of that kind. There are other elements present which are of an equitable character and affect tbe conscience of tbe defendant. An express trust arises by agreement of tbe parties, but whether a trust so created is within tbe statute is. a question not necessary to be decided, as upon tbe evidence in this case, if tbe jury find tbe facts in accordance therewith, a trust was raised by operation or construction of law. Owens v. Williams, 130 N. C., at p. 168. Implied trusts may arise either for tbe purpose of *435carrying out- the presumed intention of the parties, or they may be entirely independent of or even contrary to such intention. Trusts of the first division are called resulting or presumptive trusts, as they result by operation or presumption of law and are of several classes: 1. Where a purchaser pays the purchase-money but takes the title in the name of another; 2. Where a trustee or other fiduciary buys the property in his own name but with trust funds; 3. Where the trusts of a conveyance are not declared, or are only partially declared, ox fail; and 4. Where a conveyance is made without any consideration and it appears from circumstances that the grantee was not intended to take beneficially. Bispham Pr. of Eq. (6 Ed.), sec. 79. Trusts of the second class exist purely by construction of law, without reference to any actual or supposed intention to create a trust, for the purpose of asserting rights of parties or of frustrating fraud, and are therefore termed constructive trusts. More accurately considered, constructive trusts have no element of fraud in them, but the Court merely uses the machinery of a trust, for the purpose of affording redress in cases of fraud and of working out the equity of the complainant. The party guilty of the fraud is said in such cases to be a trustee ex maleficio and will be decreed to hold the legal title for the use and benefit of the injured party and to convey the same when necessary for his protection, as when one has acquired the legal title to property by unfair means. The jurisdiction is exercised distinctly upon the ground of the fraud practiced by the party against whom relief is prayed. Bispham, supra, pp. 125, 126, 143; Wood v. Cherry, 73 N. C., 110. Such trusts are of course not affected by the statute of frauds. Gorrell v. Alspaugh, 120 N. C., 362. Where one party has by his promise to buy, hold or dispose of real property for the benefit of another induced action or forbearance by reliance upon such promise, it would be *436a fraud that the promise should not be enforced. Bispham, supra, sec. 218. The principle in its direct application to our case has been thus stated: “Where a party acquires property by conveyance or devise secured to himself under assurances that he will transfer the property to, or hold and appropriate it for, the use and benefit of another, a trust for the benefit of such other person is charged upon the property, not by reason merely of the oral promise, but because of the fact that by means of such promise he had induced the transfer of the property to himself.” Glass v. Hulbert, 102 Mass., 39, 2 Am. Rep., 418. See also, Brown v. Lynch, 1 Paige, 141; Thynn v. Thynn, 1 Vern., 296; Oldham v. Litchfield, 2 Vern., 506; Devinish v. Baines, Pre. Ch., 3; 1 Story Eq., sec. 168. Where one person agrees before a sale to buy the property proposed to be sold for the use and benefit of another, although the former may advance all of the purchase-money, it has been hold that such a transaction is equivalent to a loan of the money and a taking of the title as security for its repayment, even if there is no suppression of bidding or other equitable element, and the purchaser who has thus acquired the legal title will not be permitted to hold it and repudiate his promise. “It is not now an open question that when a party agrees before the sale to purchase property about to be sold under an execution against a party and to give such party the benefit of the purchase the agreement is binding and will be enforced. The defendant, upon the faith of such an agreement, may have ceased his efforts to raise the money for the purpose of paying off the execution and thus preventing a sale of his property. It will not do to say that the party promising was moved merely by friendly or benevolent considerations, and may therefore at his option decline a compliance with his agreement. Such considerations constitute the foundation of almost every trust, and the trustee should be held to account as nearly as possible in the same *437spirit in which he originally contracted.” Sandfoss v. Jones, 35 Cal., 481; Soggins v. Heard, 31 Miss., 428; Owens v. Williams, supra. See also, McBurney v. Wellman, 42 Barb., 390. If the legal title is obtained by reason of a promise to hold it for another, and the latter, confiding in the purchaser and relying on his promise, is prevented from taking such action in his own behalf as would have secured the benefit of the property to himself, and the promise is made at or before the legal title passes to the nominal purchaser, it would be against equity and good conscience for the latter, under the circumstances, to refuse to perform his solemn agreement and to commit so palpable a breach of faith. It would be strange indeed if such conduct is beyond the reach of a court of equity, and if the party who has been grossly deceived and injured by it is without a remedy. The fact that the defendant in this case paid the purchase price out of his own money should not alter the case to the prejudice of his victim. It but aggravates his offense against sound morality, as he not only repudiates his promise but takes advantage of the impecuniosity of the plaintiff to gain an advantage over the latter. He not only deceived him, but mocked at his poverty and his discomfiture by raising the price. A mere breach of a moral obligation is not of itself, we admit, sufficient ground for the interference of the Court; but the evidence, if taken as true, shows that there was more than that in this instance, and that the defendant has acquired property which he would not have obtained but for the plaintiff’s request that he furnish the money and take the title and his promise to do so. Besides, the plaintiff alleges that Humphrey had contracted to convey the title to him and that the defendant knew it before the time of the conveyance to him. The plaintiff’s equity seems to us to be plain. Brown v. Lynch, 1 Paige’s Ch., at pp. 152-154, and cases cited; Jenkins v. Eldredge, 3 Story 181; Dodge v. Wellman, 43 How. *438Pr., 430;. Young v. Peachey, 2 Atkyns, 254; Davis v. Hopkins, 15 Ill., 519; Ryan v. Dox, 34 N. Y., 307, 90 Am. Dec., 696; Cipperly v. Cipperly, 4 Thomp. (N. Y.), 342; Carr v. Carr, 52 N. Y., 251; Boruff v. Hudson, 138 Inch, 280; Devinish v. Bains, Pr. Ch., 3; S. C., 24 Eng. Rep. (Reprint), 2. Tbe clear result of tbe decisions in tbe other States may be summed up in tbe terse and emphatic statement of tbe law by Agnew, J., for tbe Court in Sechrisfs Appeal, 66 Pa. St., 237: “Although no one can be compelled to part with bis own title by force of a mere verbal bargain, yet when he procures a title from another which he could not have obtained except by a confidence reposed in him the ease is different. There, if he abuse the confidence so 'reposed, he is converted into a trustee ex maleficio. The statute which was intended to prevent frauds turns against him as the perpetrator of a fraud. It is not, therefore, the fact that the bargain by which he was enabled to obtain the title is verbal which governs the case, but the fact that he procured the title to be made to him in confidence, the breach of which is fraudulent and in bad faith.” Substantially to the same effect is the language of the Court in Carr v. Carr, 52 N. Y., at p. 260. Referring to the statute of frauds the Court in the case last cited says: “It bars no other equity, and precludes no one from asserting title against one who has thus taken a conveyance for a lawful and specific purpose, and attempts to retain the property in violation of the arrangement and agreement under which he has acquired the formal title in fraud of the real owner and against equity and good conscience.” Manifestly such is the case now before us for adjudication, upon the judgment non-suiting the plaintiff.
We have thus far cited and commented upon cases in other jurisdictions, as we found them inore like the case at bar in all its essential features than any case decided by this Court. But we are not without expressions from this Court *439as to tbe law upon tbe same subject in cases so nearly analogous as to constitute those cases precedents for our guidance. In Mulholland v. York, 82 N. C., 513, Smith, C. J., speaking for tbe Court, and referring to tbe case of an attorney wbo bought land at public sale with bis own money upon a promise to bold tbe title for bis client and to convey it to him upon repayment of tbe amount advanced, says: “In our opinion a trust may be thus formed, and’ it will be enforced on tbe ground of fraud in tbe purchaser in obtaining the property of another under a promise to allow him to redeem and attempting afterwards to appropriate it to his own rise. Tbe principle is illustrated in several cases in our own reports, which will be briefly adverted to.” He then refers to tbe language of Gaston, J., in Turner v. King, 37 N. C., 132, 38 Am. Dec., 679, which is as follows: “Tbe attempt of the defendant to set up an irredeemable title after tbe agreement be entered into, is such a fraud as this Court will relieve against.” After referring to Vannoy v. Martin, 41 N. C., 169, and Vestal v. Sloan, 76 N. C., 127, which appear to us its authorities strongly supporting the views we have already stated, Smith, C. J., proceeds: “These adjudications proceed upon tbe assumption that tbe debtor, trusting to tbe good faith of tbe party promising and lulled into a false security, may have desisted in consequence of the assurance from making other efforts to prevent tbe sale and sacrifice of bis property, and it would be a fraud in tbe purchaser to take advántage of tbe confidence and bold it, thus acquired, for his own use and to tbe injury of the owner.” In Barnard v. Hawks, 111 N. C., 338, Shepherd, C. J., wbo we know bad a clear conception of tbe law of trusts and wbo always enlightened us when be wrote upon tbe subject, states tbe doctrine thus: “Even bad this been land, and tbe defendants bad paid tbe purchase-money and taken tbe title under a parol agreement to bold it for tbe plaintiff, subject to bis *440right to repay the purchase-money, the Court upon sufficient testimony would have declared them trustees. This was substantially decided in Cohn v. Chapman, 62 N. C., 92, 93 Am. Dec., 600, in which it was held, upon the principle of trust, that such an agreement was not within the statute of frauds.” In Cohn v. Chapman, 62 N. C., 92, cited in Barnhardt v. Hawks, supra, the Court seems to put the very kind of case we are now deciding when it says: “A parol agreement between A and B that A will purchase land for B and take the title to himself, and hold it for B until the latter can pay for it, and, when paid for, will convey it to him, is such an agreement as equity will enforce. And such substantially is the agreement in this case.” Pearson, C. J., for the Court in Hargrave v. King, 40 N. C., 436, says: “When one by parol agrees to procure a lease for himself and others and does procure the lease in his own name, he is a trustee for those for whom he agreed to act, and the statutes referred to have no application.” But more to the point than any other expression in the cases is the language of Smith, C. Jspeak- . ing for the Court in Cheek v. Watson, 85 N. C., at p. 198: "Our conclusion upon the whole testimony is that the defendant has deceived an embarrassed man into an assent to the sale of his land to the defendant, through the trustee, by taking advantage of his distress and exciting false hopes that the sale should'not be pleaded as absolute, but that the land might be redeemed within a reasonable time. The trust would equally arise where the party relying upon the assurance is prevented from making arrangements with others by which he could have secured the same benefits promised by the purchaser.” The last part of this quotation is especially applicable to our case. If the plaintiff had known that the defendant intended to betray him by a false promise, and thus to deceive him into the adoption of a course of action which otherwise he would not have taken, he would not have *441placed any trust in tlie defendant but would have arranged-with some other and more reliable person in order to secure the same benefit. To permit the defendant to profit by such a betrayal of confidence so implicitly reposed in him, would be not only inequitable but a reproach to the administration -of justice. Johnson v. Hauser, 88 N. C., 388; Shields v. Whitaker, 82 N. C., 516; Thompson v. Newlin, 38 N. C., 338, 42 Am. Dec., 169; Cook v. Redman, 37 N. C., at p. 625: Cobb v. Edwards, 117 N. C., 244; Williams v. Avery, 131 N. C., 188.
We held in Sykes v. Boone, 132 N. C., 199, 95 Am. St. Rep., 619, that a trust declared, at the time the legal title passed, to the effect that the vendee should hold in trust for a third person and convey to her on receiving the amount of the purchase-money paid by him, was not within the statute of frauds, and that- the agreement of the vendee so to hold the land and upon the faith of which he acquired the legal title was valid and enforcible as a trust. We are unable to distinguish this case from Sykes v. Boone, and while the two cases are not precisely alike they are in principle the same. ■ In Cousins v. Wall, 56 N. C., at p. 45, it appeared that the defendant advanced his own money and took a title to the lot in question, upon a promise made to the plaintiff that he would convey to him whenever he should repay the purchase-money with the interest accrued thereon, and this Court held that upon the facts thus established by the proof a paral trust was raised in favor of the plaintiff and would be enforced by compelling the defendant to keep his promise and convey the land according to his agreement. “By paying his money,” says the Court by Battle, J., “and taking the legal title to himself, the defendant held the legal estate in trust to secure the repayment of the purchase-money, and then in trust for the plaintiff. The defendant never contracted to sell or convey the land or any interest therein to the plaintiff; *442for at tbe time of tbe agreement be bad no title or interest in tbe land, and it was only by force of tbe agreement that be was permitted to take tbe legal title, and by tbe same act be took it in trust for the plaintiff. It is manifest that tbe statute of frauds does not apply.” To tbe same effect is Cloninger v. Summit, 55 N. C., 513.
Tbe mere non-performance of a beneficial parol agreement is not such fraud or bad faith as will induce a court of equity to compel performance. There must be a salutary and proper limitation of tbe doctrine of parol trusts, and it will be found, we think, in confining tbe equity to enforce trusts arising out of parol agreements to transactions involving some element of fraud or of bad faith apart from tbe mere breach of tbe agreement itself, which makes it inequitable that tbe vendee should bold tbe legal title absolutely or discharged of any trust. In this case, it is apparent that tbe defendant would never have acquired tbe legal title to tbe land if tbe plaintiff bad not requested him to advance tbe money and take tbe title in trust for him, and if be bad not solemnly promised to do so. If be bad declined, tbe plaintiff no doubt Avould have made other arrangements to secure the title for himself.
■We think the case is well within tbe limit of tbe doctrine of trusts as we have found that limit to be fixed by tbe law. Tbe fact that tbe plaintiff agreed to pay one hundred dollars to tbe defendant in addition to tbe purchase price cannot affect bis equity. Owens v. Williams, supra.
Tbe issues refer to tbe contract as having been made with Humphrey and wife. When this Court suggested that tbe second issue be submitted, we were misled by tbe form of tbe first issue into assuming that tbe wife bad some interest in tbe land other than her dower; but it appears that she did not have any such interest. We do not think it can make any difference whether Humphrey’s wife joined in making *443tbe contract or not. If be made it, and afterwards be and bis wife conveyed tbe land to tbe defendant, that will be quite sufficient to bind tbe defendant, provided tbe other facts necessary to raise tbe trust in favor of tbe plaintiff are shown. There was error in tbe ruling of tbe Court by which tbe action was dismissed. Tbe judgment will be set aside and a new trial awarded.
Error.